       Case 2:20-cv-01797-SPL Document 68 Filed 03/02/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-01797-PHX-SPL
      Daniel Borteanu,
 9                                             )
                                               )
                         Plaintiff,            )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Nikola Corporation, et al.,              )
12                                             )
13                       Defendants.           )
                                               )
14                                             )

15          Before the Court are Nikola Investor Group’s Motion to Stay Proceedings Pending
16   Disposition of Writ of Mandamus (Doc. 64) and the parties’ Joint Stipulation to Stay
17   Action During Pendency of the Writ of Mandamus. (Doc. 65) The parties stipulated to stay
18   this action while the Ninth Circuit considers a petition for writ of mandamus filed by
19   George Mersho.
20          It is well established that a court has inherent power to control its docket and may
21   stay proceedings for a number of purposes, including “economy of time and effort.” Landis
22   v. North Am. Co., 299 U.S. 248, 254 (1936). See also Clinton v. Jones, 520 U.S. 681, 706–
23   07 (1997).
24          The Ninth Circuit has set a briefing schedule for the writ of mandamus and issued a
25   notice that the petition is being considered for the June 2021 oral argument calendar.
26   Mersho, et al. v. USDC-AZP, Case No. 20-73819 (9th Cir.) (Dkt Entries 8, 9). The Ninth
27   Circuit may vacate this Court’s Order designating Angelo Baio as lead plaintiff, which
28   would directly impact how this litigation will move forward.
       Case 2:20-cv-01797-SPL Document 68 Filed 03/02/21 Page 2 of 2




 1         Therefore, having considered the Motion and Stipulation,
 2         IT IS ORDERED that Plaintiff’s Motion to Stay Proceedings Pending Disposition
 3   of Writ of Mandamus (Doc. 64) is granted.
 4         IT IS FURTHER ORDERED that the Joint Stipulation to Stay Action During
 5   Pendency of the Writ of Mandamus (Doc. 65) is granted as modified.
 6         IT IS FURTHER ORDERED that this action is stayed in its entirety pending
 7   resolution of George Mersho’s petition for a writ of mandamus. The Court will issue a
 8   Scheduling Order following the Ninth Circuit’s disposition of the writ of mandamus.
 9         Dated this 1st day of March, 2021.
10
11                                                   Honorable Steven P. Logan
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
